Exhibit 10.39
















AMENDED AND RESTATED
MANAGEMENT AND ADVISORY AGREEMENT


dated as of March 6, 2015


between


NEW MEDIA INVESTMENT GROUP INC.


and


FIG LLC





--------------------------------------------------------------------------------








TABLE OF CONTENTS
 
 
Page
 
 
 
SECTION 1.
DEFINITIONS.
1


SECTION 2.
APPOINTMENT AND DUTIES OF THE MANAGER.
2


SECTION 3.
DEVOTION OF TIME; ADDITIONAL ACTIVITIES.
7


SECTION 4.
AGENCY.
7


SECTION 5.
BANK ACCOUNTS.
7


SECTION 6.
RECORDS; CONFIDENTIALITY.
7


SECTION 7.
OBLIGATIONS OF MANAGER; RESTRICTIONS.
8


SECTION 8.
COMPENSATION.
8


SECTION 9.
EXPENSES OF THE COMPANY.
10


SECTION 10.
CALCULATIONS OF EXPENSES.
11


SECTION 11.
LIMITS OF MANAGER RESPONSIBILITY; INDEMNIFICATION.
11


SECTION 12.
NO JOINT VENTURE.
12


SECTION 13.
TERM; TERMINATION.
12


SECTION 14.
ASSIGNMENT.
13


SECTION 15.
TERMINATION FOR CAUSE.
14


SECTION 16.
ACTION UPON TERMINATION.
14


SECTION 17.
RELEASE OF MONEY OR OTHER PROPERTY UPON WRITTEN REQUEST.
15


SECTION 18.
NOTICES.
16


SECTION 19.
BINDING NATURE OF AGREEMENT; SUCCESSORS AND ASSIGNS.
16


SECTION 20.
ENTIRE AGREEMENT.
17


SECTION 21.
CONTROLLING LAW.
17


SECTION 22.
INDULGENCES, NOT WAIVERS.
17


SECTION 23.
TITLES NOT TO AFFECT INTERPRETATION.
17


SECTION 24.
EXECUTION IN COUNTERPARTS.
17


SECTION 25.
PROVISIONS SEPARABLE.
17


SECTION 26.
GENDER.
18











i

--------------------------------------------------------------------------------








AMENDED AND RESTATED MANAGEMENT AND ADVISORY AGREEMENT
THIS AMENDED AND RESTATED MANAGEMENT AND ADVISORY AGREEMENT, is made as of March
6, 2015 (the “Agreement”) by and among NEW MEDIA INVESTMENT GROUP INC., a
Delaware corporation (the “Company”), and FIG LLC, a Delaware limited liability
company (together with its permitted assignees, the “Manager”). This Agreement
amends and restates, in its entirety, the management and advisory agreement
dated as of February 14, 2014 by and among the Company and the Manager.
W I T N E S S E T H:
WHEREAS, the Company desires to avail itself of the experience, sources of
information, advice, assistance and certain facilities of or available to the
Manager and to have the Manager undertake the duties and responsibilities
hereinafter set forth, on behalf of the Company, as provided in this Agreement;
and
WHEREAS, the Manager is willing to render such services on the terms and
conditions hereinafter set forth.
NOW THEREFORE, IN CONSIDERATION OF THE MUTUAL AGREEMENTS HEREIN SET FORTH, THE
PARTIES HERETO AGREE AS FOLLOWS:
SECTION 1.DEFINITIONS.
The following terms have the meanings assigned them:
(a)“Agreement” means this Management and Advisory Agreement, as amended from
time to time.
(b)“Board of Directors” means the Board of Directors of the Company.
(c)“Code” means the Internal Revenue Code of 1986, as amended.
(d)“Common Share” means a share of capital stock of the Company now or hereafter
authorized as common voting stock of the Company.
(e)“Exchange Act” means the Securities Exchange Act of 1934, as amended.
(f)“Adjusted Net Income” means net income (computed in accordance with GAAP)
plus depreciation and amortization, and after adjustments for (a) unconsolidated
partnerships, joint ventures and permanent cash tax savings and (b) Other
Non-Routine Items. Adjusted Net Income will be computed on an unconsolidated
basis. The computation of Adjusted Net Income may be adjusted at the direction
of the Independent Directors upon reasonable request by the Manager based on
changes in, or certain applications of, GAAP.


1

--------------------------------------------------------------------------------





(g)“Governing Instruments” means, with regard to any entity, the articles of
incorporation and bylaws in the case of a corporation, certificate of limited
partnership (if applicable) and the partnership agreement in the case of a
general or limited partnership, the articles of formation and the operating
agreement in the case of a limited liability company, or, in each case,
comparable governing documents.
(h)“Independent Directors” means the members of the Board of Directors who are
not officers or employees of the Manager.
(i)“Investment Company Act” means the Investment Company Act of 1940, as
amended.
(j)“Investments” means the investments of the Company.
(k)“Junior Share” means a share of capital stock of the Company now or hereafter
authorized or reclassified that has dividend rights, or rights upon liquidation,
winding up and dissolution, that are inferior or junior to the Ordinary Shares.
(l)“Listing” means the commencement date of regular-way trading of Common Shares
of the Company on a major U.S. national securities exchange.
(m)“Ordinary Share” means a share of the Company’s Common Shares, par value
$0.01 per share. Where relevant in this Agreement, “Ordinary Shares” includes
shares of the Company’s Common Shares, par value $0.01 per share, issued upon
conversion of Preferred Shares or Junior Shares.
(n)“Plan” means the Debtors’ Joint Prepackaged Chapter 11 Plan dated as of
September 20, 2013 (together with all Exhibits, Annexes and Schedules thereto),
in each case as amended, supplemented or otherwise modified from time to time,
in the cases captioned In re: GateHouse Media, Inc., et al., Case No. 13-12503
(MFW) in the United States Bankruptcy Court for the District of Delaware.
(o)“Preferred Share” means a share of capital stock of the Company now or
hereafter authorized or reclassified that has dividend rights, or rights upon
liquidation, winding up and dissolution, that are superior or prior to the
Ordinary Shares.
(p)“Subsidiary” means any subsidiary of the Company and any partnership, the
general partner of which is the Company or any subsidiary of the Company and any
limited liability company, the managing member of which is the Company or any
subsidiary of the Company.
(q)"Other Non-Routine Items" means (a) (i) write-offs of unamortized deferred
financing fees, or additional costs, make-whole payments, penalties or premiums
incurred as the result of early repayment of debt, (ii) changes in the fair
value of contingent consideration and financial instruments, (iii) preferred
stock redemption charges, (iv) gains or losses related to litigation, claims,
and other contingencies, (v) losses on early extinguishment of debt, (vi)


2

--------------------------------------------------------------------------------





charges or income related to changes in income tax valuation allowances, tax
litigation or settlements, (vii) impairments or reversals of impairments, and
(viii) integration expenses related to acquisitions, and (b) other adjustments
approved by the Independent Directors upon reasonable request by the Manager
from time to time.
SECTION 2.APPOINTMENT AND DUTIES OF THE MANAGER.
(a)The Company hereby appoints the Manager to manage the assets of the Company
subject to the further terms and conditions set forth in this Agreement and the
Manager hereby agrees to use its commercially reasonable efforts to perform each
of the duties set forth herein. The appointment of the Manager shall be
exclusive to the Manager except to the extent that the Manager otherwise agrees,
in its sole and absolute discretion, and except to the extent that the Manager
elects, pursuant to the terms of this Agreement, to cause the duties of the
Manager hereunder to be provided by third parties.
(b)The Manager, in its capacity as manager of the assets and the day-to-day
operations of the Company, at all times will be subject to the supervision of
the Company’s Board of Directors and will have only such functions and authority
as the Company may delegate to it including, without limitation, the functions
and authority identified herein and delegated to the Manager hereby. The Manager
will be responsible for the day-to-day operations of the Company and will
perform (or cause to be performed) such services and activities relating to the
assets and operations of the Company as may be appropriate, including, without
limitation:
(i)serving as the Company’s consultant with respect to the periodic review of
the investment criteria and parameters for Investments, borrowings and
operations;
(ii)investigation, analysis, valuation and selection of investment
opportunities;
(iii)with respect to prospective Investments by the Company and dispositions of
Investments, conducting negotiations with brokers, sellers and purchasers and
their respective agents and representatives, investment bankers and owners of
privately and publicly held companies;
(iv)engaging and supervising, on behalf of the Company and at the Company’s
expense, independent contractors that provide services relating to the
Investments, including, but not limited to, investment banking, legal advisory,
tax advisory, accounting advisory, securities brokerage, real estate advisory
and brokerage, and other financial and consulting services as the Manager
determines from time to time is advisable;
(v)negotiating on behalf of the Company for the sale, exchange or other
disposition of any Investments;
(vi)coordinating and managing operations of any joint venture or co-investment
interests held by the Company and conducting all matters with the joint venture
or co-investment partners;


3

--------------------------------------------------------------------------------





(vii)providing executive and administrative personnel, office space and office
services required in rendering services to the Company;
(viii)administering the day-to-day operations of the Company and performing and
supervising the performance of such other administrative functions necessary in
the management of the Company as may be agreed upon by the Manager and the Board
of Directors, including, without limitation, the collection of revenues and the
payment of the Company’s debts and obligations and maintenance of appropriate
computer services to perform such administrative functions;
(ix)communicating on behalf of the Company with the holders of any equity or
debt securities of the Company as required to satisfy the reporting and other
requirements of any governmental bodies or agencies or trading markets and to
maintain effective relations with such holders;
(x)counseling the Company in connection with policy decisions to be made by the
Board of Directors;
(xi)evaluating and recommending to the Board of Directors modifications to the
hedging strategies in effect on the date hereof and engaging in hedging
activities on behalf of the Company;
(xii)counseling the Company regarding the maintenance of its exemption from the
Investment Company Act and monitoring compliance with the requirements for
maintaining an exemption from that Act;
(xiii)assisting the Company in developing criteria that are specifically
tailored to the Company’s investment objectives and making available to the
Company its knowledge and experience with respect to its target assets;
(xiv)representing and making recommendations to the Company in connection with
the purchase and finance, and commitment to purchase and finance, of its target
assets, and in connection with the sale and commitment to sell such assets;
(xv)monitoring the operating performance of the Investments and providing
periodic reports with respect thereto to the Board of Directors, including
comparative information with respect to such operating performance, valuation
and budgeted or projected operating results;
(xvi)investing and re-investing any moneys and securities of the Company
(including investing in short-term Investments pending investment in
Investments, payment of fees, costs and expenses, or payments of dividends or
distributions to stockholders and partners of the Company) and advising the
Company as to its capital structure and capital raising;
(xvii)causing the Company to retain qualified accountants and legal counsel, as
applicable, to assist in developing appropriate accounting procedures,
compliance procedures


4

--------------------------------------------------------------------------------





and testing systems with respect to financial reporting obligations and to
conduct quarterly compliance reviews with respect thereto;
(xviii)causing the Company to qualify to do business in all applicable
jurisdictions and to obtain and maintain all appropriate licenses;
(xix)assisting the Company in complying with all regulatory requirements
applicable to the Company in respect of its business activities, including
preparing or causing to be prepared all financial statements required under
applicable regulations and contractual undertakings and all reports and
documents required under the Exchange Act;
(xx)taking all necessary actions to enable the Company to make required tax
filings and reports, including soliciting stockholders for required information
to the extent provided by the provisions of the Code;
(xxi)handling and resolving all claims, disputes or controversies (including all
litigation, arbitration, settlement or other proceedings or negotiations) in
which the Company may be involved or to which the Company may be subject arising
out of the Company’s day-to-day operations, subject to such limitations or
parameters as may be imposed from time to time by the Board of Directors;
(xxii)using commercially reasonable efforts to cause expenses incurred by or on
behalf of the Company to be reasonable or customary and within any budgeted
parameters or expense guidelines set by the Board of Directors from time to
time;
(xxiii)performing such other services as may be required from time to time for
management and other activities relating to the assets of the Company as the
Board of Directors shall reasonably request or the Manager shall deem
appropriate under the particular circumstances; and
(xxiv)using commercially reasonable efforts to cause the Company to comply with
all applicable laws.
Without limiting the foregoing, the Manager will perform portfolio management
services (the “Portfolio Management Services”) on behalf of the Company with
respect to the Investments. Such services will include, but not be limited to,
consulting with the Company on the purchase and sale of, and other investment
opportunities in connection with, the Company’s portfolio of assets; the
collection of information and the submission of reports pertaining to the
Company’s assets, general economic conditions; periodic review and evaluation of
the performance of the Company’s portfolio of assets; acting as liaison between
the Company and banking, investment banking and other parties with respect to
the purchase, financing and disposition of assets; and other customary functions
related to portfolio management. Additionally, the Manager will perform
monitoring services (the “Monitoring Services”) on behalf of the Company with
respect to any services provided by third parties, which the Manager determines
are material to the performance of the business.


5

--------------------------------------------------------------------------------





(c)The Manager may enter into agreements with other parties, including its
affiliates (subject to Section 2(d) below), for the purpose of engaging one or
more asset managers for and on behalf, and at the sole cost and expense, of the
Company to provide operations management, asset management, personnel
management, development and/or similar services to the Company (including,
without limitation, Portfolio Management Services and Monitoring Services) with
respect to the Investments, pursuant to management agreement(s) with terms which
are then customary for agreements regarding the management or servicing of
assets similar in type, quality and value to the assets of the Company;
provided, that (i) with respect to Portfolio Management Services, (A) any such
agreements shall be subject to the Company’s prior written approval and (B) the
Manager shall remain liable for the performance of such Portfolio Management
Services, and (ii) with respect to Monitoring Services, any such agreements
shall be subject to the Company’s prior written approval.
(d)Transactions between the Manager and any affiliate (including, but not
limited to, any amendments to this Agreement or any issuance by the Company of
equity to existing shareholders as of the date of this Agreement that would
change the relative equity ownership percentages among such existing
shareholders) must be approved in advance by the majority of the Independent
Directors and be determined by such Independent Directors to be in the best
interests of the Company. If any affiliate transaction involving the acquisition
of an asset from the Manager or an affiliate of the Manager is not approved in
advance by a majority of the Independent Directors, then the Manager may be
required to repurchase the asset at the purchase price (plus closing costs) to
the Company.
(e)The Manager may retain, for and on behalf, and at the sole cost and expense,
of the Company, such services of accountants, legal counsel, appraisers,
insurers, brokers, transfer agents, registrars, developers, investment banks,
financial advisors, banks and other lenders and others as the Manager deems
necessary or advisable in connection with the management and operations of the
Company. Notwithstanding anything contained herein to the contrary, the Manager
shall have the right to cause any such services to be rendered by its employees
or affiliates. Commencing from the Listing, the Company shall pay or reimburse
the Manager or its affiliates performing such services for the cost thereof;
provided, that such costs and reimbursements are no greater than those which
would be payable to outside professionals or consultants engaged to perform such
services pursuant to agreements negotiated on an arm’s‑length basis.
(f)As frequently as the Manager may deem necessary or advisable, or at the
direction of the Board of Directors, the Manager shall, at the sole cost and
expense of the Company, prepare, or cause to be prepared, with respect to any
Investment (i) reports and information on the Company’s operations and asset
performance and (ii) other information reasonably requested by the Company.
(g)The Manager shall prepare, or cause to be prepared, at the sole cost and
expense of the Company, all reports, financial or otherwise, with respect to the
Company reasonably required by the Board of Directors in order for the Company
to comply with its Governing Instruments or any other materials required to be
filed with any governmental body or agency,


6

--------------------------------------------------------------------------------





and shall prepare, or cause to be prepared, all materials and data necessary to
complete such reports and other materials including, without limitation, an
annual audit of the Company’s books of account by a nationally recognized
independent accounting firm.
(h)The Manager shall prepare regular reports for the Board of Directors to
enable the Board of Directors to review the Company’s acquisitions, portfolio
composition and characteristics, performance and compliance with policies
approved by the Board of Directors.
(i)Notwithstanding anything contained in this Agreement to the contrary, except
to the extent that the payment of additional monies is proven by the Company to
have been required as a direct result of the Manager’s acts or omissions which
result in the right of the Company to terminate this Agreement pursuant to
Section 15 of this Agreement, the Manager shall not be required to expend money
(“Excess Funds”) in excess of that contained in any applicable Company Account
(as herein defined) or otherwise made available by the Company to be expended by
the Manager hereunder. Failure of the Manager to expend Excess Funds
out-of-pocket shall not give rise or be a contributing factor to the right of
the Company under Section 13(a) of this Agreement to terminate this Agreement
due to the Manager’s unsatisfactory performance.
(j)In performing its duties under this Section 2, the Manager shall be entitled
to rely reasonably on qualified experts hired by the Manager.
SECTION 3. DEVOTION OF TIME; ADDITIONAL ACTIVITIES.
(a)The Manager will be responsible for the compensation and benefits of the
Chief Executive Officer after the Listing. Any increase to the Chief Executive
Officer’s compensation and benefits in effect as of the date of this Agreement
shall either be approved by the Manager in its sole and absolute discretion or
be paid for by the Company.
(b)Nothing herein shall prevent the Manager or any of its affiliates or any of
the officers and employees of any of the foregoing from engaging in other
businesses or from rendering services of any kind to any other person or entity,
including investment in, or advisory service to others investing in, any type of
media or media related investment, including investments which meet the
principal investment objectives of the Company.
(c)Managers, members, partners, officers, employees and agents of the Manager or
affiliates of the Manager may serve as directors, officers, employees, agents,
nominees or signatories for the Company or any Subsidiary, to the extent
permitted by their Governing Instruments, as from time to time amended, or by
any resolutions duly adopted by the Board of Directors pursuant to the Company’s
Governing Instruments. When executing documents or otherwise acting in such
capacities for the Company, such persons shall use their respective titles in
the Company.


7

--------------------------------------------------------------------------------





SECTION 4.AGENCY.
The Manager shall act as agent of the Company in making, acquiring, financing
and disposing of Investments, disbursing and collecting the Company’s funds,
paying the debts and fulfilling the obligations of the Company, supervising the
performance of professionals engaged by or on behalf of the Company and
handling, prosecuting and settling any claims of or against the Company, the
Board of Directors, holders of the Company’s securities or the Company’s
representatives or properties.
SECTION 5.BANK ACCOUNTS.
At the direction of the Board of Directors, the Manager may establish and
maintain one or more bank accounts in the name of the Company or any Subsidiary
(any such account, a “Company Account”), and may collect and deposit funds into
any such Company Account or Company Accounts, and disburse funds from any such
Company Account or Company Accounts, under such terms and conditions as the
Board of Directors may approve; and the Manager shall from time to time render
appropriate accountings of such collections and payments to the Board of
Directors and, upon request, to the auditors of the Company or any Subsidiary.
SECTION 6.RECORDS; CONFIDENTIALITY.
The Manager shall maintain appropriate books of accounts and records relating to
services performed under this Agreement, and such books of account and records
shall be accessible for inspection by representatives of the Company or any
Subsidiary at any time during normal business hours upon ten (10) business days
advance written notice. The Manager shall keep confidential any and all
information obtained in connection with the services rendered under this
Agreement and shall not disclose any such information to nonaffiliated third
parties except with the prior written consent of the Board of Directors.
SECTION 7.OBLIGATIONS OF MANAGER; RESTRICTIONS.
(a)The Manager shall require each seller or transferor of Investment assets to
the Company to make such representations and warranties regarding such assets as
may, in the judgment of the Manager, be necessary and appropriate. In addition,
the Manager shall take such other action as it deems necessary or appropriate
with regard to the protection of the Investments.
(b)The Manager shall refrain from any action that, in its sole judgment made in
good faith, would violate any law, rule or regulation of any governmental body
or agency having jurisdiction over the Company or any Subsidiary or that would
otherwise not be permitted by such entity’s Governing Instruments. If the
Manager is ordered to take any such action by the Board of Directors, the
Manager shall promptly notify the Board of Directors of the Manager’s judgment
that such action would adversely affect such status or violate any such law,
rule or regulation or the Governing Instruments. Notwithstanding the foregoing,
the Manager, its directors, officers, stockholders and employees shall not be
liable to the Company or any Subsidiary, the Board of Directors, or the
Company’s or any Subsidiary’s stockholders or


8

--------------------------------------------------------------------------------





partners for any act or omission by the Manager, its directors, officers,
stockholders or employees except as provided in Section 11 of this Agreement.
(c)The Manager shall not (i) consummate any transaction which would involve the
acquisition by the Company of property in which the Manager or any affiliate
thereof has an ownership interest or the sale by the Company of property to the
Manager or any affiliate thereof, or (ii) under circumstances where the Manager
is subject to an actual or potential conflict of interest because it manages
both the Company and another Person (not an Affiliate of the Company) with which
the Company has a contractual relationship, take any action constituting the
granting to such Person of a waiver, forbearance or other relief, or the
enforcement against such Person of remedies, under or with respect to the
applicable contract, unless such transaction or action, as the case may be and
in each case, is approved by a majority of the Independent Directors.
(d)The Manager shall at all times during the term of this Agreement (including
the Initial Term and any renewal term) maintain a tangible net worth equal to or
greater than $1,000,000. Additionally, during such period the Manager shall
maintain “errors and omissions” insurance coverage and other insurance coverage
which is customarily carried by asset and investment managers performing
functions similar to those of the Manager under this Agreement with respect to
assets similar to the assets of the Company, in an amount which is comparable to
that customarily maintained by other managers or servicers of similar assets.
SECTION 8.COMPENSATION.
(a)During the term of this Agreement (as the same may be extended from time to
time) commencing from the Listing, the Manager will receive an annual management
fee (the “Management Fee”) equal to 1.50% of the Company’s “Total Equity.” The
Management Fee shall be calculated and paid monthly in arrears based upon the
weighted daily average of the Total Equity of the Company for such month. The
term “Total Equity” for any period means the sum of (i) the equity value as of
the Listing, plus (ii) the total net proceeds to the Company from any equity
capital hereafter raised by the Company or any Subsidiary of the Company
(exclusive, with respect to any Subsidiary, of capital of such Subsidiary
consisting of a capital contribution or other form of capital investment made by
the Company or another Subsidiary of the Company), including capital effectively
raised through the issuance of capital in a transaction (including, for the
avoidance of doubt, mergers or acquisitions in which all or a portion of the
consideration in such transaction consists of stock issued by the Company), plus
(iii) the value of contributions made by partners other than the Company, from
time to time, to the capital of any Subsidiary (reduced proportionately in the
case of a Subsidiary to the extent that the Company owns, directly or
indirectly, less than 100% of the equity interests in such Subsidiary), plus
(iv) the equity value of any assets contributed to the Company prior to or after
the date of this Agreement (to the extent not previously included) less (iv) any
capital dividends or capital distributions made by the Company to its
stockholders or, without duplication, by any Subsidiary to its stockholders,
partners or other equity holders.
(b)The Manager shall compute each installment of the Management Fee within 15
days after the end of the calendar month with respect to which such installment
is payable. A


9

--------------------------------------------------------------------------------





copy of the computations made by the Manager to calculate such installment shall
thereafter, for informational purposes only and subject in any event to Section
13(a) of this Agreement, promptly be delivered to the Board of Directors and,
upon such delivery, payment of such installment of the Management Fee shown
therein shall be due and payable no later than the earlier to occur of (i) the
date which is 20 days after the end of the calendar month with respect to which
such installment is payable and (ii) the date which is two (2) business days
after the date of delivery to the Board of Directors of such computations.
(c)The Management Fee is subject to adjustment pursuant to and in accordance
with the provisions of Section 13(a) of this Agreement.
(d)The Board of Directors may, by written notice to the Manager delivered ten
(10) days prior to the date on which any payment of the Incentive Compensation
is payable, request that the Manager accept all or a portion of such payment in
the form of issued Common Shares, which notice shall specify the amount of the
payment of the Incentive Compensation, the amount thereof which the Company
intends to pay in cash, if any, and the amount thereof which the Company intends
to pay in the form of such Common Shares in the number of such shares as
determined by the Board of Directors. Within five (5) days following receipt of
said notice, the Manager shall notify the Company in writing, such election to
be made by the Manager in its sole discretion, whether it will accept such
portion of such payment in the form of such shares and in such number of such
shares.
(e)Commencing from the Listing, in addition to the Management Fee otherwise
payable hereunder, the Company shall pay the Manager on a quarterly basis annual
incentive compensation on a cumulative, but not compounding, basis, in an amount
equal to the product of 25% of the dollar amount by which (a) the Adjusted Net
Income (before such payment) of the Company exceeds (b)(i) the weighted daily
average Total Equity (plus cash capital raising costs), multiplied by, (ii) a
simple interest rate of ten percent (10%) per annum. The obligation of the
Company to pay the Incentive Compensation shall survive the expiration or
earlier termination of this Agreement, subject to Section 16(b).
(f)Commencing from the Listing, upon the successful completion of an offering of
Common Shares or Preferred Shares by the Company (including, for the avoidance
of doubt, in connection with a merger or acquisition in which such Common Shares
or Preferred Shares are issued as consideration), the Company shall pay and
issue to the Manager options to purchase Common Shares equal to 10% of the
number of Common Shares or Preferred Shares sold in the offering (excluding any
Common Shares or Preferred Shares issued to Newcastle Investment Corp. or its
affiliates in the DJ Contribution (as defined in the Plan)) with an exercise
price equal to the price per Common Share or Preferred Share, as the case may
be, paid by the public or other ultimate purchaser in the offering. For the
avoidance of doubt, the Listing shall not constitute an "offering" for purposes
of this Section 8(f).
SECTION 9.EXPENSES OF THE COMPANY.
The Company shall pay all of its expenses and shall reimburse the Manager for
documented expenses of the Manager incurred on its behalf (collectively, the
“Expenses”).


10

--------------------------------------------------------------------------------





Expenses include all costs and expenses which are expressly designated elsewhere
in this Agreement as the Company’s, together with the following:
(a)expenses in connection with the issuance and transaction costs incident to
the acquisitions, disposition and financing of Investments;
(b)travel and other out-of-pocket expenses incurred by managers, officers,
employees and agents of the Manager in connection with the purchase, financing,
refinancing, sale or other disposition, or asset management of an Investment;
(c)costs of legal, accounting, tax, auditing, administrative and other services
rendered for the Company by providers retained by the Manager or, if provided by
the Manager’s employees, in amounts which are no greater than those which would
be payable to outside professionals or consultants engaged to perform such
services pursuant to agreements negotiated on an arm’s-length basis;
(d)the compensation and expenses of the Independent Directors and the cost of
liability insurance to indemnify the Company’s directors and officers;
(e)compensation and expenses of the Company’s custodian and transfer agent, if
any;
(f)costs associated with the establishment and maintenance of any credit
facilities and other indebtedness of the Company (including commitment fees,
legal fees, closing and other costs) or any securities offerings of the Company;
(g)costs associated with any computer software or hardware that is used solely
for the Company;
(h)all other costs and expenses relating to the Company’s business and
investment operations, including, without limitation, the costs and expenses of
acquiring, owning, protecting, maintaining, developing, operating and disposing
of Investments, including appraisal, reporting, audit and legal fees;
(i)all insurance costs incurred in connection with the operation of the
Company’s business except for the costs attributable to the insurance that the
Manager elects to carry for itself and its employees;
(j)expenses relating to any office or office facilities maintained for the
Company or Investments separate from the office or offices of the Manager;
(k)expenses connected with the payments of interest, dividends or distributions
in cash or any other form made or caused to be made by the Board of Directors to
or on account of the holders of securities of the Company or its Subsidiaries,
including, without limitation, in connection with any dividend reinvestment
plan;


11

--------------------------------------------------------------------------------





(l)expenses connected with communications to holders of securities of the
Company or its Subsidiaries and other bookkeeping and clerical work necessary in
maintaining relations with holders of such securities and in complying with the
continuous reporting and other requirements of governmental bodies or agencies,
including, without limitation, all costs of preparing and filing required
reports with the Securities and Exchange Commission, the costs payable by the
Company to any transfer agent and registrar in connection with the listing
and/or trading of the Company’s stock on any exchange, the fees payable by the
Company to any such exchange in connection with its listing, costs of preparing,
printing and mailing the Company’s annual report to its shareholders and proxy
materials with respect to any meeting of the shareholders of the Company;
(m)all other expenses actually incurred by the Manager which are reasonably
necessary for the performance by the Manager of its duties and functions under
this Agreement; and
(n)Without regard to the amount of compensation received under this Agreement by
the Manager, the Manager shall bear the following expenses, except as expressly
set forth otherwise herein: (i) wages and salaries of the Manager’s officers and
employees; (ii) rent attributable to the space occupied by the Manager; and
(iii) all other “overhead” expenses of the Manager.
SECTION 10.CALCULATIONS OF EXPENSES.
The Manager shall prepare a statement documenting the Expenses of the Company
and the Expenses incurred by the Manager on behalf of the Company during each
calendar month, and shall deliver such statement to the Company within 20 days
after the end of each calendar month. Expenses incurred by the Manager on behalf
of the Company shall be reimbursed monthly to the Manager on the first business
day of the month immediately following the date of delivery of such statement.
SECTION 11.LIMITS OF MANAGER RESPONSIBILITY; INDEMNIFICATION.
(a)The Manager assumes no responsibility under this Agreement other than to
render the services called for under this Agreement in good faith and shall not
be responsible for any action of the Board of Directors in following or
declining to follow any advice or recommendations of the Manager, including as
set forth in Section 7(b) of this Agreement. The Manager, its members, managers,
officers and employees will not be liable to the Company or any Subsidiary, to
the Board of Directors, or the Company’s or any Subsidiary’s stockholders or
partners for any acts or omissions by the Manager, its members, managers,
officers or employees, pursuant to or in accordance with this Agreement, except
by reason of acts constituting bad faith, willful misconduct, gross negligence
or reckless disregard of the Manager’s duties under this Agreement. The Company
shall, to the full extent lawful, reimburse, indemnify and hold the Manager, its
members, managers, officers and employees and each other Person, if any,
controlling the Manager (each, an “Indemnified Party”), harmless of and from any
and all expenses, losses, damages, liabilities, demands, charges and claims of
any nature whatsoever (including attorneys’ fees) in respect of or arising from
any acts or omissions of such


12

--------------------------------------------------------------------------------





Indemnified Party made in good faith in the performance of the Manager’s duties
under this Agreement and not constituting such Indemnified Party’s bad faith,
willful misconduct, gross negligence or reckless disregard of the Manager’s
duties under this Agreement.
(b)The Manager shall, to the full extent lawful, reimburse, indemnify and hold
the Company, its shareholders, directors, officers and employees and each other
Person, if any, controlling the Company (each, a “Company Indemnified Party”),
harmless of and from any and all expenses, losses, damages, liabilities,
demands, charges and claims of any nature whatsoever (including attorneys’ fees)
in respect of or arising from the Manager’s bad faith, willful misconduct, gross
negligence or reckless disregard of its duties under this Agreement.
SECTION 12.NO JOINT VENTURE.
Nothing in this Agreement shall be construed to make the Company and the Manager
partners or joint venturers or impose any liability as such on either of them.
SECTION 13.TERM; TERMINATION.
(a)Until this Agreement is terminated in accordance with its terms, this
Agreement shall be in effect until the date that is three (3) years from
November 26, 2013, and thereafter on each anniversary of such date be deemed
renewed automatically each year for an additional one-year period unless (i) a
majority consisting of at least two-thirds of the Independent Directors or a
simple majority of the holders of outstanding Common Shares, reasonably agree
that there has been unsatisfactory performance that is materially detrimental to
the Company or (ii) a simple majority of the Independent Directors agree that
the Management Fee payable to the Manager is unfair; provided, that the Company
shall not have the right to terminate this Agreement under clause (ii) foregoing
if the Manager agrees to continue to provide the services under this Agreement
at a fee that the Independent Directors have determined to be fair. If the
Company elects not to renew this Agreement at the expiration of the original
term or any such one-year extension term as set forth above, the Company shall
deliver to the Manager prior written notice (the “Termination Notice”) of the
Company’s intention not to renew this Agreement based upon the terms set forth
in this Section 13(a) of this Agreement not less than 60 days prior to the
expiration of the then existing term. If the Company so elects not to renew this
Agreement, the Company shall designate the date (the “Effective Termination
Date”), not less than 60 days from the date of the notice, on which the Manager
shall cease to provide services under this Agreement and this Agreement shall
terminate on such date; provided, however, that in the event that such
Termination Notice is given in connection with a determination that the
compensation payable to the Manager is unfair, the Manager shall have the right
to renegotiate the Management Fee by delivering to the Company, no fewer than
forty-five (45) days prior to the prospective Effective Termination Date,
written notice (any such notice, a “Notice of Proposal to Negotiate”) of its
intention to renegotiate its compensation under this Agreement. Thereupon, the
Company and the Manager shall endeavor to negotiate in good faith the revised
compensation payable to the Manager under this Agreement. Provided that the
Manager and the Company agree to a revised Management Fee (or other compensation
structure) within 45 days following the receipt of the Notice of Proposal to
Negotiate, the Termination Notice shall be deemed of no force and effect and
this Agreement shall continue in full force and effect on the


13

--------------------------------------------------------------------------------





terms stated in this Agreement, except that the Management Fee shall be the
revised Management Fee (or other compensation structure) then agreed upon by the
parties to this Agreement. The Company and the Manager agree to execute and
deliver an amendment to this Agreement setting forth such revised Management Fee
promptly upon reaching an agreement regarding same. In the event that the
Company and the Manager are unable to agree to a revised Management Fee during
such 45 day period, this Agreement shall terminate, such termination to be
effective on the date which is the later of (A) ten (10) days following the end
of such 45 day period and (B) the Effective Termination Date originally set
forth in the Termination Notice.
(b)In the event that this Agreement is terminated in accordance with the
provisions of Section 13(a) of this Agreement, the Company shall pay to the
Manager, on the date on which such termination is effective, a termination fee
(the “Termination Fee”) equal to the amount of the Management Fee earned by the
Manager during the period consisting of the twelve (12) full, consecutive
calendar months immediately preceding such termination. The obligation of the
Company to pay the Termination Fee shall survive the termination of this
Agreement.
(c)No later than sixty (60) days prior to the anniversary date of this Agreement
of any year during the Term, the Manager may deliver written notice to the
Company informing it of the Manager’s intention not to renew the Term, whereupon
the Term of this Agreement shall not be renewed and extended and this Agreement
shall terminate effective on the anniversary of the Closing Date next following
the delivery of such notice.
(d)If this Agreement is terminated pursuant to this Section 13, such termination
shall be without any further liability or obligation of either party to the
other, except as provided in Section 13(b) and Section 16 of this Agreement. In
addition, Section 11 of this Agreement shall survive termination of this
Agreement.
SECTION 14.ASSIGNMENT.
(a)Except as set forth in Section 14(b) of this Agreement, this Agreement shall
terminate automatically in the event of its assignment, in whole or in part, by
the Manager, unless such assignment is consented to in writing by the Company
with the consent of a majority of the Independent Directors; provided, however,
that no such consent shall be required in the case of an assignment by the
Manager to an entity whose day-to-day business and operations are managed and
supervised by Mr. Wesley R. Edens (the “Principal”), provided, further, that
such transaction is determined at the time not to be an “assignment” for
purposes of Section 205 of the Investment Advisers Act of 1940, as amended, and
the rules and regulations promulgated under such act and the interpretations
thereof issued by the Securities and Exchange Commission. Any such permitted
assignment shall bind the assignee under this Agreement in the same manner as
the Manager is bound, and the Manager shall be liable to the Company for all
errors or omissions of the assignee under any such assignment. In addition, the
assignee shall execute and deliver to the Company a counterpart of this
Agreement naming such assignee as Manager. This Agreement shall not be assigned
by the Company without the prior written consent of the Manager, except in the
case of assignment by the Company to a successor to the Company, in which case
such successor organization shall be bound under this Agreement and by the terms
of such assignment in the same manner as the Company is bound under this
Agreement.


14

--------------------------------------------------------------------------------





(b)Notwithstanding any provision of this Agreement, the Manager may subcontract
and assign any or all of its responsibilities under Sections 2(b), 2(c) and 2(d)
of this Agreement to any of its affiliates in accordance with the terms of this
Agreement applicable to any such subcontract or assignment, and the Company
hereby consents to any such assignment and subcontracting. In addition, provided
that the Manager provides prior written notice to the Company for informational
purposes only, nothing contained in this Agreement shall preclude any pledge,
hypothecation or other transfer of any amounts payable to the Manager under this
Agreement.
SECTION 15.TERMINATION FOR CAUSE.
(a)The Company may terminate this Agreement effective upon sixty (60) days prior
written notice of termination from the Company to the Manager, without payment
of any Termination Fee, if any act of fraud, misappropriation of funds, or
embezzlement against the Company or other willful violation of this Agreement by
the Manager in its corporate capacity (as distinguished from the acts of any
employees of the Manager which are taken without the complicity of the
Principal) under this Agreement or in the event of any gross negligence on the
part of the Manager in the performance of its duties under this Agreement.
(b)The Manager may terminate this Agreement effective upon sixty (60) days prior
written notice of termination to the Company in the event that the Company shall
default in the performance or observance of any material term, condition or
covenant contained in this Agreement and such default shall continue for a
period of 30 days after written notice thereof specifying such default and
requesting that the same be remedied in such 30 day period.
SECTION 16.ACTION UPON TERMINATION.
(a)From and after the effective date of termination of this Agreement, pursuant
to Sections 13, 14, or 15 of this Agreement, the Manager shall not be entitled
to compensation for further services under this Agreement, but shall be paid all
compensation accruing to the date of termination and, if terminated pursuant to
Section 13 or Section 15(b), the applicable Termination Fee. Upon such
termination, the Manager shall forthwith:
(i)after deducting any accrued compensation and reimbursement for its expenses
to which it is then entitled, pay over to the Company or a Subsidiary all money
collected and held for the account of the Company or a Subsidiary pursuant to
this Agreement;
(ii)deliver to the Board of Directors a full accounting, including a statement
showing all payments collected by it and a statement of all money held by it,
covering the period following the date of the last accounting furnished to the
Board of Directors with respect to the Company or a Subsidiary; and
(iii)deliver to the Board of Directors all property and documents of the Company
or any Subsidiary then in the custody of the Manager.


15

--------------------------------------------------------------------------------





(b)In the event that this Agreement is terminated, the Company shall have the
option, to be exercised by written notice to the Manager within ten (10) days
following such termination, to purchase from the Manager the right of the
Manager to receive the Incentive Compensation. In exchange therefor the Company
will be obligated to pay the Manager a cash purchase price (the “Cash Price”)
equal to the amount of the Incentive Compensation that would be paid to the
Manager if all of the Company’s assets were sold for cash at their then current
fair market value (taking into account, among other things, expected future
performance of the underlying investments, the “Fair Market Value”). In the
event that the Company does not elect to exercise such option to purchase the
Incentive Compensation, the Manager shall have the right to require the Company
to do so at the Cash Price by delivering to the Company written notice within
twenty (20) days following such termination. The Fair Market Value shall be
determined by independent appraisal to be conducted by a nationally recognized
appraisal firm mutually agreed upon by the Company and the Manager. If the
Company and the Manager are unable to agree upon an appraisal firm, then each of
the Company and the Manager shall choose an independent appraisal firm to
conduct an appraisal. In such event, (i) if the appraisals prepared by the two
appraisers so selected are the same or differ by an amount that does not exceed
20% of the higher of the two appraisals, the Fair Market Value will be deemed to
be the average of such appraisals, and (ii) if the two appraisals differ by more
than 20% of the higher of the two appraisals, the two appraisers together shall
select a third nationally recognized appraisal firm to conduct an appraisal. If
the two appraisers are unable to agree as to the identity of such third
appraiser, either of the Manager and the Company may request that the American
Arbitration Association (“AAA”) select the third appraiser, which shall then be
selected by the AAA. The Fair Market Value will then be deemed to be the amount
determined by such third appraiser, but in no event less than the lower or more
than the higher of the first two appraisals made under this Section 16(b).
SECTION 17.RELEASE OF MONEY OR OTHER PROPERTY UPON WRITTEN REQUEST.
The Manager agrees that any money or other property of the Company or Subsidiary
held by the Manager under this Agreement shall be held by the Manager as
custodian for the Company or Subsidiary, and the Manager’s records shall be
appropriately marked clearly to reflect the ownership of such money or other
property by the Company or such Subsidiary. Upon the receipt by the Manager of a
written request signed by a duly authorized officer of the Company requesting
the Manager to release to the Company or any Subsidiary any money or other
property then held by the Manager for the account of the Company or any
Subsidiary under this Agreement, the Manager shall release such money or other
property to the Company or any Subsidiary within a reasonable period of time,
but in no event later than sixty (60) days following such request. The Manager
shall not be liable to the Company, any Subsidiary, the Independent Directors,
or the Company’s or a Subsidiary’s stockholders or partners for any acts
performed or omissions to act by the Company or any Subsidiary in connection
with the money or other property released to the Company or any Subsidiary in
accordance with the first sentence of this Section 17. The Company and any
Subsidiary shall indemnify the Manager and its members, managers, officers and
employees against any and all expenses, losses, damages, liabilities, demands,
charges and claims of any nature whatsoever, which arise in connection with


16

--------------------------------------------------------------------------------





the Manager’s release of such money or other property to the Company or any
Subsidiary in accordance with the terms of this Section 17. Indemnification
pursuant to this provision shall be in addition to any right of the Manager to
indemnification under Section 11 of this Agreement.
SECTION 18.NOTICES.
Unless expressly provided otherwise in this Agreement, all notices, requests,
demands and other communications required or permitted under this Agreement
shall be in writing and shall be deemed to have been duly given, made and
received when delivered against receipt or upon actual receipt of (i) personal
delivery, (ii) delivery by reputable overnight courier, (iii) delivery by
facsimile transmission or email against answerback, (iv) delivery by registered
or certified mail, postage prepaid, return receipt requested, addressed as set
forth below:
(a)    If to the Company:
New Media Investment Group Inc.
c/o FIG LLC
1345 Avenue of the Americas
46th Floor
New York, New York 10105
Attention: Mr. Cameron MacDougall
Attention: Mr. Michael Reed
(b)    If to the Manager:
FIG LLC
1345 Avenue of the Americas
46th Floor
New York, New York 10105
Attention: Mr. Randal A. Nardone
Either party may alter the address to which communications or copies are to be
sent by giving notice of such change of address in conformity with the
provisions of this Section 18 for the giving of notice.
SECTION 19.BINDING NATURE OF AGREEMENT; SUCCESSORS AND ASSIGNS.
This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective heirs, personal representatives, successors and
permitted assigns as provided in this Agreement.
SECTION 20.ENTIRE AGREEMENT.
This Agreement contains the entire agreement and understanding among the parties
hereto with respect to the subject matter of this Agreement, and supersedes all
prior and contemporaneous agreements, understandings, inducements and
conditions, express or implied,


17

--------------------------------------------------------------------------------





oral or written, of any nature whatsoever with respect to the subject matter of
this Agreement. The express terms of this Agreement control and supersede any
course of performance and/or usage of the trade inconsistent with any of the
terms of this Agreement. This Agreement may not be modified or amended other
than by an agreement in writing.
SECTION 21.CONTROLLING LAW.
This Agreement and all questions relating to its validity, interpretation,
performance and enforcement shall be governed by and construed, interpreted and
enforced in accordance with the laws of the State of New York, notwithstanding
any New York or other conflict-of-law provisions to the contrary.
SECTION 22.INDULGENCES, NOT WAIVERS.
Neither the failure nor any delay on the part of a party to exercise any right,
remedy, power or privilege under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, remedy, power or
privilege preclude any other or further exercise of the same or of any other
right, remedy, power or privilege, nor shall any waiver of any right, remedy,
power or privilege with respect to any occurrence be construed as a waiver of
such right, remedy, power or privilege with respect to any other occurrence. No
waiver shall be effective unless it is in writing and is signed by the party
asserted to have granted such waiver.
SECTION 23.TITLES NOT TO AFFECT INTERPRETATION.
The titles of paragraphs and subparagraphs contained in this Agreement are for
convenience only, and they neither form a part of this Agreement nor are they to
be used in the construction or interpretation of this Agreement.
SECTION 24.EXECUTION IN COUNTERPARTS.
This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original as against any party whose signature appears
thereon, and all of which shall together constitute one and the same instrument.
This Agreement shall become binding when one or more counterparts of this
Agreement, individually or taken together, shall bear the signatures of all of
the parties reflected hereon as the signatories.
SECTION 25.PROVISIONS SEPARABLE.
The provisions of this Agreement are independent of and separable from each
other, and no provision shall be affected or rendered invalid or unenforceable
by virtue of the fact that for any reason any other or others of them may be
invalid or unenforceable in whole or in part.
SECTION 26.GENDER.
Words used herein regardless of the number and gender specifically used, shall
be deemed and construed to include any other number, singular or plural, and any
other gender, masculine, feminine or neuter, as the context requires.


18

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
COMPANY:


NEW MEDIA INVESTMENT GROUP INC.,
a Delaware corporation






By:    _____________________________        
Name: Cameron D. MacDougall
Title: Secretary




MANAGER:


FIG LLC,
a Delaware limited liability company




By:    ____________________________        
Name: David N. Brooks
Title: Secretary








19